DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species II directed to Figs. 10-11 (claims 1-2) in the reply filed on January 13th, 2021 is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a position on an inner side of a predetermined distance from the outer circumferential edge of the wafer” in line 7-8. It is unclear to the Examiner how to define the inner side for the distance because distance is a numerical measurement between two points or two objects in space and contain no surface for defining its inner side.
Claim 1 recites the limitation “a finish thickness” in lines 10-11 and “the finish thickness” in lines 17, 23 and fails to define how the finish thickness being measured and/or which layer/structure has the finish thickness. It is unclear to the Examiner how to interpret the limitation “a finish thickness” within the claim.  
  Claim 1 recites the limitation “start points given by the annular modified region and the plurality of modified regions” in line 26-28 and fails to define where the start points supposed to be. It is unclear to the Examiner how to define the location of “start points” within the claim because a point is normally defined by an end location and/or an intersection of two lines or one line and a plane or two planes.  
Claim 2 is being rejected for having the above issues incorporated into the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by ITO et al. (Pub. No.: US 2018/0076043 A1), hereinafter as Ito.
Regarding claim 1, Ito discloses a processing method for a wafer (substrate W) having a chamfered portion on an outer circumference edge (outer circumference edge of substrate W) thereof in Figs. 20-29, comprising: an annular modified region formation step of irradiating a laser beam of a transmission wavelength (first irradiation process of laser beam of laser head 40 at normal angle to the substrate W in Fig. 20) to the wafer along the outer circumferential edge of the wafer at a position on an inner side of a predetermined distance from the outer circumferential edge of the wafer to form an annular modified region (the entire annular crack 50A in Fig. 22) having at least a depth from a front face of the wafer (surface of substrate W facing down in Fig. 20) to a finish thickness (depth of annular crack 50A) (see Fig. 20-22 and [0091], [0098-0099]); an outer circumferential portion modified region formation step of irradiating a laser beam of a transmission wavelength (laser beam at an incident angle different from the first irradiation from laser head 40 in Fig. 23) to the wafer on an outer circumferential portion of the wafer to radially form a plurality of modified regions (plurality of portions of discontinuous annular crack 50B and/or plurality of concentric annular cracks 50A/50B except the first annular crack 50A formed by the first irradiation process) having at least the depth from the front face of the wafer to the finish thickness on the outer circumferential portion of the wafer (see Figs. 26-27 and [0100-0101]); and a back face grinding step of grinding (polishing step in Figs. 28-29, polishing steps are also considered as grinding step except using a finer or smaller particle grinding tape), after the annular modified region formation step and the outer circumferential portion 

      Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 (b), set forth in this Office action and if rewritten to overcome the in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to disclose or suggest the claimed invention having: further comprising: a polishing step of polishing the back face after the back face grinding step is performed as recited in claim 2. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818